Bleckley, Chief Justice.
For a long time after the argument this case was held up, considered and reconsidered. After studying the facts maturely and with the utmost solicitude to reach a right result, the members of the court arrived at the unanimous conclusion that the verdict was contrary to the evidence, and that for this reason alone the trial court erred in refusing to grant a new trial. The line of thought which led to this conclusion is indicated in the first head-note. Judgment reversed.